Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/569,434 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant Application No. 17569434 filed 01/05/2022 is a Continuation of 16878383, filed 05/19/2020, now U.S. Patent # 11249922. Application No. 16878383 is a Continuation of 15814934 , filed 11/16/2017 ,now U.S. Patent # 10678703. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 2/24/2022, 3/8/2022, 4/13/2022, 4/28/2022, 6/29/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second particular block" and “the first particular block” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the portion of the first particular block" in line 1.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the first portion of the second particular block" in line 1, “the first portion of the first particular block” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 13 recites the limitation "the size of the first block” in lines 1-2.  There is insufficient antecedent basis for both limitations, “the size” and “the first block” in the claim.
Claim 14 recites the limitation "the portion of the first particular block” in lines 3-4 and “the second particular block” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note that (MPEP 804.0 (I.B.1)) states: A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,642,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 10,642,488 (corresponding to U.S. Application No. 15/790,969)
1. A computer storage device, comprising: a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: store a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non- volatile storage media; adjust the namespace map to change a size of the namespace; and translate logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map.  












2. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to increase the size of the namespace.  
3. The computer storage device of claim 2, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace.  
4. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to reduce the size of the namespace.  
5. The computer storage device of claim 4, wherein the namespace map is adjusted by removing an identifier of a block from the logical address capacity from association with the namespace.


  
6. The computer storage device of claim 1, wherein the namespace map is adjusted in response to an increase in demand of allocated capacity of the namespace.  

7. The computer storage device of claim 1, wherein the logical address capacity of -- 56 --Patent ApplicationAttorney Docket No. 120426-055805/US the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size.  

8. The computer storage device of claim 7, wherein the predetermined block size is a power of two.  





9. The computer storage device of claim 7, wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than the predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of the predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.  
10. The computer storage device of claim 7, wherein the second particular block is different from the first particular block.  
11. The computer storage device of claim 10, wherein the namespace map is adjusted via: copying data from the portion of the first particular block to a corresponding portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the corresponding portion of the second particular block.  
12. The computer storage device of claim 10, wherein the namespace map is adjusted via: adding to the namespace map an identifier of a first portion of the second particular block, wherein the at least a portion of the second particular block includes the first portion of the second particular block and a second portion of the second particular block; and after the size of the namespace has changed: copying, in a background process, data from the portion of the first -- 57 --Patent ApplicationAttorney Docket No. 120426-055805/US particular block to a second portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block and the identifier of the first portion of the second particular block with an identifier of the corresponding portion of the second particular block.  
13. The computer storage device of claim 7, wherein after the size of the namespace is changed, the size of the first block is increased to the predetermined block size.  
14. The computer storage device of claim 13, wherein the namespace map is adjusted via: replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the second particular block. 

 
15. A method implemented in a computer 
storage device, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map.  


16. The method of claim 15, wherein the adjusting of the namespace map is in response to one of: a request for a host to increase the size of the namespace; a request for a host to decrease the size of the namespace; and a determination to increase an allocated portion of the namespace, wherein the size of the namespace is a size of the allocated portion.  













17. The method of claim 16, wherein the adjusting the namespace map includes at least one of: -- 58 --Patent ApplicationAttorney Docket No. 120426-055805/US adding an identifier of a block from the logical address capacity of the non- volatile storage media to the namespace map; and removing an identifier of a block in the logical address capacity of the non-volatile storage media to the namespace map.  

18. The method of claim 17, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size that is a power of two; and each of the blocks from the logical address capacity of the non-volatile storage media mapped for the namespace is either one of the predetermined blocks or a portion of one of the predetermined block.  

19. The method of claim 18, further comprising: adjusting the namespace map to remap logical block addresses in a namespace to contiguous ones of the predetermined blocks.  

20. A non-transitory computer storage medium storing instructions which, when executed by a controller of a computer storage device, cause the controller to perform a method, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map.

1. A computer storage device, comprising: a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: store a namespace map mapping blocks of logical block addresses defined in a namespace to blocks from a logical address capacity of the non-volatile storage media, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size; adjust the namespace map to change a size of the namespace; and translate logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the namespace map; wherein the namespace map is adjusted in response to a request for a host to increase the size of the namespace; wherein the namespace map is adjusted in response to a request for a host to reduce the size of the namespace; wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than the predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of the predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.
2. The computer storage device of claim 1, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace.
3. The computer storage device of claim 1, wherein the namespace map is adjusted by removing an identifier of a block from the logical address capacity from association with the namespace.




4. The computer storage device of claim 1, wherein the namespace map is adjusted in response to an increase in demand of allocated capacity of the namespace.







5. The computer storage device of claim 1, wherein the predetermined block size is a power of two.

6. The computer storage device of claim 1, wherein the second particular block is different from the first particular block.

7. The computer storage device of claim 6, wherein the namespace map is adjusted via: copying data from the portion of the first particular block to a corresponding portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the corresponding portion of the second particular block.
8. The computer storage device of claim 6, wherein the namespace map is adjusted via: adding to the namespace map an identifier of a first portion of the second particular block, wherein the at least a portion of the second particular block includes the first portion of the second particular block and a second portion of the second particular block; and after the size of the namespace has changed: copying, in a background process, data from the portion of the first particular block to a second portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block and the identifier of the first portion of the second particular block with an identifier of the corresponding portion of the second particular block.
9. The computer storage device of claim 1, wherein after the size of the namespace is changed, the size of the first block is increased to the predetermined block size.
10. The computer storage device of claim 9, wherein the namespace map is adjusted via: replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the second particular block.
















11. A method implemented in a computer storage device, the method comprising: storing a namespace map mapping blocks of logical block addresses defined in a namespace to blocks from a logical address capacity of the non-volatile storage media, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size; adjusting the namespace map to change a size of the namespace; and translating logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the namespace map; wherein the adjusting of the namespace map is in response to one of: a request for a host to increase the size of the namespace; a request for a host to decrease the size of the namespace; and a determination to increase an allocated portion of the namespace, wherein the size of the namespace is a size of the allocated portion; wherein before the size of the namespace is changed, the namespace has a
first block having a size smaller than the predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of the predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.

12. The method of claim 11, wherein the adjusting the namespace map includes at least one of: adding an identifier of a block from the logical address capacity of the non-volatile storage media to the namespace map; and removing an identifier of a block in the logical address capacity of the non-volatile storage media to the namespace map.

13. The method of claim 12, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size that is a power of two; and each of the blocks from the logical address capacity of the non-volatile storage media mapped for the namespace is either one of the predetermined blocks or a portion of one of the predetermined block.

14. The method of claim 13, further comprising: adjusting the namespace map to remap logical block addresses in a namespace to contiguous ones of the predetermined blocks.

15. A non-transitory computer storage medium storing instructions which, when executed by a controller of a computer storage device, cause the controller to perform a method, the method comprising: storing a namespace map mapping blocks of logical block addresses defined in a namespace to blocks from a logical address capacity of the non-volatile storage media, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size; adjusting the namespace map to change a size of the namespace; and translating logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the namespace map; wherein the adjusting of the namespace map is in response to one of: a request for a host to increase the size of the namespace; a request for a host to decrease the size of the namespace; and a determination to increase an allocated portion of the namespace, wherein the size of the namespace is a size of the allocated portion; wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than the predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of the predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.



Claims 1, 6-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,435,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application.
Claims 2-5 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,435,900 in view of Asano. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application. 
The claims corresponding to claims 2-5 and 16-19 in the patent do not expressly disclose the resize request sent by a host; however, Asano teaches these limitations as [“a command from one of the hosts 110 requesting an increase in the size of the namespace with NSID ‘1’. The NSAU LUT entry 455 is added to the very end of the NSAU LUT 450, as shown in FIG. 6.” (par. 0053; fig. 6 and related text). “FIG. 8 illustrates a manner of decreasing the namespace according an implementation of the present disclosure. Here an NSAU entry 850 in NSAU LUT 450 is removed following a command received by the SSD 120 from a host 110 for namespace resizing.” (par. 0055; fig. 8 and related text)]. 
It would have been obvious to modify the claims in the copending application to have the resize commands issued by a host as taught by Asano since doing so would provide the benefits of adjusting namespace size in order to meet host needs. 
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 11,435,900 (corresponding to U.S. Application No. 16/859,800)
1. A computer storage device, comprising: a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: store a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non- volatile storage media; adjust the namespace map to change a size of the namespace; and translate logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map.  
2. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to increase the size of the namespace.  







3. The computer storage device of claim 2, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace.  

4. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to reduce the size of the namespace.  


5. The computer storage device of claim 4, wherein the namespace map is adjusted by removing an identifier of a block from the logical address capacity from association with the namespace.  

6. The computer storage device of claim 1, wherein the namespace map is adjusted in response to an increase in demand of allocated capacity of the namespace.  

7. The computer storage device of claim 1, wherein the logical address capacity of -- 56 --Patent ApplicationAttorney Docket No. 120426-055805/US the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size.  

8. The computer storage device of claim 7, wherein the predetermined block size is a power of two.  


9. The computer storage device of claim 7, wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than the predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of the predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.  
10. The computer storage device of claim 7, wherein the second particular block is different from the first particular block.  

11. The computer storage device of claim 10, wherein the namespace map is adjusted via: copying data from the portion of the first particular block to a corresponding portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the corresponding portion of the second particular block.  
12. The computer storage device of claim 10, wherein the namespace map is adjusted via: adding to the namespace map an identifier of a first portion of the second particular block, wherein the at least a portion of the second particular block includes the first portion of the second particular block and a second portion of the second particular block; and after the size of the namespace has changed: copying, in a background process, data from the portion of the first -- 57 --Patent ApplicationAttorney Docket No. 120426-055805/US particular block to a second portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block and the identifier of the first portion of the second particular block with an identifier of the corresponding portion of the second particular block.  

13. The computer storage device of claim 7, wherein after the size of the namespace is changed, the size of the first block is increased to the predetermined block size.  


14. The computer storage device of claim 13, wherein the namespace map is adjusted via: replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the second particular block.  

15. A method implemented in a computer storage device, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map.  
16. The method of claim 15, wherein the adjusting of the namespace map is in response to one of: a request for a host to increase the size of the namespace; a request for a host to decrease the size of the namespace; and a determination to increase an allocated portion of the namespace, wherein the size of the namespace is a size of the allocated portion.  










17. The method of claim 16, wherein the adjusting the namespace map includes at least one of: -- 58 --Patent ApplicationAttorney Docket No. 120426-055805/US adding an identifier of a block from the logical address capacity of the non- volatile storage media to the namespace map; and removing an identifier of a block in the logical address capacity of the non-volatile storage media to the namespace map.  

18. The method of claim 17, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size that is a power of two; and each of the blocks from the logical address capacity of the non-volatile storage media mapped for the namespace is either one of the predetermined blocks or a portion of one of the predetermined block.  

19. The method of claim 18, further comprising: adjusting the namespace map to remap logical block addresses in a namespace to contiguous ones of the predetermined blocks.  

20. A non-transitory computer storage medium storing instructions which, when executed by a controller of a computer storage device, cause the controller to perform a method, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map.

1. A computer storage device, comprising: a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: store a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjust the namespace map to change a size of the namespace; and translate logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map; wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than a predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of a predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.

2. The computer storage device of claim 1, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace.

3. The computer storage device of claim 1, wherein the namespace map is adjusted by removing an identifier of a block from the logical address capacity from association with the namespace.







4. The computer storage device of claim 1, wherein the namespace map is adjusted in response to an increase in demand of allocated capacity of the namespace.







5. The computer storage device of claim 1, wherein the predetermined block size is a power of two.


6. The computer storage device of claim 1, wherein the second particular block is different from the first particular block.
7. The computer storage device of claim 6, wherein the namespace map is adjusted via: copying data from the portion of the first particular block to a corresponding portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the corresponding portion of the second particular block.




8. The computer storage device of claim 6, wherein the namespace map is adjusted via: adding to the namespace map an identifier of a first portion of the second particular block, wherein the at least a portion of the second particular block includes the first portion of the second particular block and a second portion of the second particular block; and after the size of the namespace has changed: copying, in a background process, data from the portion of the first particular block to the second portion of the second particular block; and replacing in the namespace map an identifier of the portion of the first particular block and the identifier of the first portion of the second particular block with an identifier of the corresponding portion of the second particular block.











9. The computer storage device of claim 1, wherein after the size of the namespace is changed, the size of the first block is increased to the predetermined block size.


10. The computer storage device of claim 9, wherein the namespace map is adjusted via: replacing in the namespace map an identifier of the portion of the first particular block with an identifier of the second particular block.

11. A method implemented in a computer storage device, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map; wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than a predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of a predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.
12. The method of claim 11, wherein the adjusting of the namespace map is in response to a determination to increase an allocated portion of the namespace, wherein the size of the namespace is a size of the allocated portion.

13. The method of claim 12, wherein the adjusting the namespace map includes at least one of: adding an identifier of a block from the logical address capacity of the non-volatile storage media to the namespace map; and removing an identifier of a block in the logical address capacity of the non-volatile storage media to the namespace map.




14. The method of claim 13, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size that is a power of two; and each of the blocks from the logical address capacity of the non-volatile storage media mapped for the namespace is either one of the predetermined blocks or a portion of one of the predetermined block.

15. The method of claim 14, further comprising: adjusting the namespace map to remap logical block addresses in a namespace to contiguous ones of the predetermined blocks.

16. A non-transitory computer storage medium storing instructions which, when executed by a controller of a computer storage device, cause the controller to perform a method, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map; wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than a predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of a predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined.
17. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to increase or reduce the size of the namespace.
18. The computer storage device of claim 1, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size.
19. The method of claim 11, wherein the namespace map is adjusted in response to a request for a host to increase or reduce the size of the namespace.
20. The method of claim 11, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size.


Claims 1, 7-8, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11-12 of copending Application No. 17/703,840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the copending application discloses/obviates claim 1 in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-5 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of copending Application No. 17/703,840 (reference application) in view of Asano et al. (US 2018/0260334) . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-10 of the copending application in view of Asano discloses/obviates claims 2-5 in the instant application.
The claims in the copending application do not expressly disclose the resize request sent by a host; however, Asano teaches these limitations as [“a command from one of the hosts 110 requesting an increase in the size of the namespace with NSID ‘1’. The NSAU LUT entry 455 is added to the very end of the NSAU LUT 450, as shown in FIG. 6.” (par. 0053; fig. 6 and related text). “FIG. 8 illustrates a manner of decreasing the namespace according an implementation of the present disclosure. Here an NSAU entry 850 in NSAU LUT 450 is removed following a command received by the SSD 120 from a host 110 for namespace resizing.” (par. 0055; fig. 8 and related text)]. 
It would have been obvious to modify the claims in the copending application to have the resize commands issued by a host as taught by Asano since doing so would provide the benefits of adjusting namespace size in order to meet host needs. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of the instant application are compared to claims of the copending application in the following table:
Instant Application
Copending US Application No. 17/703,840
1. A computer storage device, comprising: a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: store a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non- volatile storage media; adjust the namespace map to change a size of the namespace; and translate logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map.  
2. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to increase the size of the namespace.  






















3. The computer storage device of claim 2, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace.  

4. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to reduce the size of the namespace.  
5. The computer storage device of claim 4, wherein the namespace map is adjusted by removing an identifier of a block from the logical address capacity from association with the namespace.  

7. The computer storage device of claim 1, wherein the logical address capacity of -- 56 --Patent ApplicationAttorney Docket No. 120426-055805/US the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size.  

8. The computer storage device of claim 7, wherein the predetermined block size is a power of two.  

1. A computer system, comprising: a storage device having: a host interface; a controller; non-volatile storage media; and firmware; and a plurality of accounts; and wherein each respective account in the plurality of accounts has a namespace identifier that identifies allocation of a portion of the non-volatile storage media to the respective account; wherein the storage device stores a namespace map that defines a mapping between: logical addresses in a namespace identified by the namespace identifier, wherein the respective account accesses the portion of the non-volatile storage media via the logical addresses in the namespace; and logical addresses, in a capacity of the storage device, corresponding to the portion of the non-volatile storage media accessible to the respective account; and wherein the firmware includes instructions which when executed by the controller, cause the controller to convert, using the namespace map, the logical addresses in the namespace to physical addresses of the portion of the non-volatile storage media accessible to the respective account.
2. The computer system of claim 1, wherein entire storage resources allocated for user data in the respective account are identified by the namespace identifier.
8. The computer system of claim 2, wherein the controller of the storage device is configured by the firmware to adjust the size of the namespace in response to a change in the quota for the respective account.
9. The computer system of claim 8, wherein the controller of the storage device is configured by the firmware to adjust the size of the namespace by adjusting the namespace map.

10. The computer system of claim 9, wherein the adjusting of the namespace map is performed by adding or removing an identifier of a block of logical addresses in the capacity of the storage device.











11. The computer system of claim 10, wherein the block has a predetermined size.




12. The computer system of claim 11, wherein the predetermined size is a power of two.


The rationale above applies to claims 15-18 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asano et al. (US 2018/0260334)
As per claim 1. A computer storage device, comprising: a host interface; [Asano teaches NVMe Hosts 110 connected to NVMe Storage Device (SSD) 120 via interface (fig. 1 and related text)]
a controller; [Asano teaches NV Memory Controller 130 (fig. 1 and related text)]
non-volatile storage media; and [Asano teaches NV Memory Array 140 (fig. 1 and related text)] 
firmware containing instructions which, when executed by the controller, instruct the controller to at least: store a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non- volatile storage media; [Asano teaches namespace-to-logical mapping unit 132 which uses LUTs for mapping (fig. 1 and related text; pars. 0044-0046)]
adjust the namespace map to change a size of the namespace; and [Asano teaches “enabling re-sizing of logical address namespaces.” (par. 0001) “an SSD may be logically divided into resizable chunks referred to as namespaces.” (par. 0004) where “the controller is further configured to increase the size of the namespace associated with the namespace identifier by allocating additional units of storage from the plurality of units of storage (i) adding, for each of the additional units of storage, a new entry to the end of the second look up table, the new entry containing the namespace identifier and the first portion of the logical cluster address of the additional unit of storage,” (par. 0019) “ the method comprises decreasing the size of the namespace associated with a namespace identifier by deleting the last entry in the second look up table containing the namespace identifier and the pointer associated with the namespace identifier.” (par. 0020)]
 translate logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map [Asano teaches “In order for an SSD controller to navigate these multiple sets of numbers, namespace allocation unit look-up tables (NSAU LUTs) are used to translated a LBA specified in a namespace to a physical address” (par. 0040; see par. 0039)].  
As per claim 2. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to increase the size of the namespace [Asano teaches “a command from one of the hosts 110 requesting an increase in the size of the namespace with NSID ‘1’. The NSAU LUT entry 455 is added to the very end of the NSAU LUT 450, as shown in FIG. 6.” (par. 0053; fig. 6 and related text)].  
As per claim 3. The computer storage device of claim 2, wherein the namespace map is adjusted by adding an identifier of a block from the logical address capacity for association with the namespace [Asano teaches increasing a namespace size by adding an entry to the end of namespace mapping table (pars. 0019, 0040-0042) where “A new NSID entry 455 is added to the NSAU LUT table 450. This new entry 455 may be created by the SSD 120 in response to a command from one of the hosts 110 requesting an increase in the size of the namespace with NSID ‘1’. The NSAU LUT entry 455 is added to the very end of the NSAU LUT 450, as shown in FIG. 6.” (par. 0053; fig. 6 and related text) where each entry of NSAU LUT has a corresponding namespace identifier and each namespace allocation unit (NSAU) having a pointer in NSAU LUT table 450 (fig. 4 and related text)].  
As per claim 4. The computer storage device of claim 1, wherein the namespace map is adjusted in response to a request for a host to reduce the size of the namespace [Asano teaches “FIG. 8 illustrates a manner of decreasing the namespace according an implementation of the present disclosure. Here an NSAU entry 850 in NSAU LUT 450 is removed following a command received by the SSD 120 from a host 110 for namespace resizing.” (par. 0055; fig. 8 and related text)].  
As per claim 5. The computer storage device of claim 4, wherein the namespace map is adjusted by removing an identifier of a block from the logical address capacity from association with the namespace [The rationale in the rejection of claim 4 is herein incorporated. Asano teaches removing an entry in NSAU LUT to decrease the size of a namespace (See figs. 8 and 9 and related text)].  
As per claim 6. The computer storage device of claim 1, wherein the namespace map is adjusted in response to an increase in demand of allocated capacity of the namespace [Asano teaches “flexibility of namespaces for re-sizing as the hosts requirements change” (par. 0004) where “A manner of increasing a namespace will now be described with respect to FIG. 6 which shows the enlargement of an NSA with NSID ‘1’. A new NSID entry 455 is added to the NSAU LUT table 450. This new entry 455 may be created by the SSD 120 in response to a command from one of the hosts 110 requesting an increase in the size of the namespace with NSID ‘1’. The NSAU LUT entry 455 is added to the very end of the NSAU LUT 450, as shown in FIG. 6.” (par. 0053)].  
As per claim 15. A method implemented in a computer storage device, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 16. The method of claim 15, wherein the adjusting of the namespace map is in response to one of: a request for a host to increase the size of the namespace; a request for a host to decrease the size of the namespace; and a determination to increase an allocated portion of the namespace, wherein the size of the namespace is a size of the allocated portion [The rationale in the rejection of claims 2 and 4 is here incorporated. Additionally, Asano teaches “LBAs for a given namespace are restricted to a range 0 to N−1, where N is the size of the namespace defined at the time it created.” (par. 0039) where “the controller is further configured to increase the size of the namespace associated with the namespace identifier by allocating additional units of storage from the plurality of units of storage (i) adding, for each of the additional units of storage, a new entry to the end of the second look up table, the new entry containing the namespace identifier and the first portion of the logical cluster address of the additional unit of storage,” (par. 0019) (see fig. 6 and related text) and “ the method comprises decreasing the size of the namespace associated with a namespace identifier by deleting the last entry in the second look up table containing the namespace identifier and the pointer associated with the namespace identifier.” (par. 0020; see fig. 8 and related text)].  
As per claim 17. The method of claim 16, wherein the adjusting the namespace map includes at least one of: -- 58 --Patent ApplicationAttorney Docket No. 120426-055805/US adding an identifier of a block from the logical address capacity of the non- volatile storage media to the namespace map; and removing an identifier of a block in the logical address capacity of the non-volatile storage media to the namespace map [Asano teaches increasing a namespace size by adding an entry to the end of namespace mapping table (pars. 0019, 0040-0042) where “A new NSID entry 455 is added to the NSAU LUT table 450. This new entry 455 may be created by the SSD 120 in response to a command from one of the hosts 110 requesting an increase in the size of the namespace with NSID ‘1’. The NSAU LUT entry 455 is added to the very end of the NSAU LUT 450, as shown in FIG. 6.” (par. 0053; fig. 6 and related text). “FIG. 8 illustrates a manner of decreasing the namespace according an implementation of the present disclosure. Here an NSAU entry 850 in NSAU LUT 450 is removed following a command received by the SSD 120 from a host 110 for namespace resizing. Prior to receiving such a command, NSAU 850 corresponded to an LCA pointer 852 that mapped to an NSAU cluster 854 in the LCA space. Once NSAU entry 850 is removed, pointer 852 to NSAU 854 is also removed from the NSAU LUT 450, and the status of that cluster is updated to unallocated.” (par. 0055; figs. 8-9 and related text) where each entry of NSAU LUT has a corresponding namespace identifier and each namespace allocation unit (NSAU) having a pointer in NSAU LUT table 450 (fig. 4 and related text)].  
As per claim 20. A non-transitory computer storage medium storing instructions which, when executed by a controller of a computer storage device, cause the controller to perform a method, the method comprising: storing a namespace map mapping blocks of logical block addresses in a namespace to blocks from a logical address capacity of the non-volatile storage media; adjusting the namespace map to change a size of the namespace; and translating logical addresses in the namespace to physical addresses for the non-volatile storage media using the namespace map [The rationale in the rejection of claim 1 is herein incorporated].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2018/0260334) in view of Dewitt et al. (US 2017/0153843).
As per claim 7. Asano teaches The computer storage device of claim 1, wherein the logical address capacity of -- 56 --Patent ApplicationAttorney Docket No. 120426-055805/US the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size [Asano teaches “NVMe™ specifies that data stored in an SSD may be logically organized into subdivisions referred to as namespaces. The use of namespaces means that logical addresses provided by a host 110 to an SSD controller 130 include a namespace identifier (NSID), which identifies a namespace (and can be, for example, a short sequence of bits), in addition to a logical block address (LBA), which identifies a logical block within that namespace. LBAs for a given namespace are restricted to a range 0 to N−1, where N is the size of the namespace defined at the time it created.” (par. 0039)] but does not expressly disclose the logical address capacity of non-volatile storage media is divided into predetermined blocks having a same, predetermined block size; however, regarding these limitations, [Dewitt teaches a storage device 6 may have 2,000,000 available LBAs with a logical block size of 512 bytes (par. 0030) where “On NVMe, a thinly provisioned namespace may be created by the host by specifying NSZE (namespace size) and NCAP (namespace capacity), along with the LBA block size.” (par. 0037; see par. 0049)].  
Asano and Dewitt are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Asano to have the logical address capacity of non-volatile storage media is divided into predetermined blocks having a same as taught by Dewitt since doing so would provide the benefits of allowing namespaces to be allocated with a namespace block size of choice (par. 0049).
Therefore, it would have been obvious to combine Asano with Dewitt for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.
As per claim 8. The computer storage device of claim 7, wherein the predetermined block size is a power of two [Dewitt teaches a storage device 6 may have 2,000,000 available LBAs with a logical block size of 512 bytes (par. 0030) where 512 is a power or 2. Additionally, it has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, modifying the block size of Dewitt to any given value would have been obvious to one of ordinary skill in the art since doing so would allow flexibility of design and doing so has been found to be routine skill in the art].  
 As per claim 10. The computer storage device of claim 7, wherein the second particular block is different from the first particular block [Asano teaches “The use of namespaces means that logical addresses provided by a host 110 to an SSD controller 130 include a namespace identifier (NSID), which identifies a namespace (and can be, for example, a short sequence of bits), in addition to a logical block address (LBA), which identifies a logical block within that namespace. LBAs for a given namespace are restricted to a range 0 to N−1, where N is the size of the namespace defined at the time it created.” (par. 0039). Dewitt teaches a storage device 6 may have 2,000,000 available LBAs with a logical block size of 512 bytes (par. 0030) where “On NVMe, a thinly provisioned namespace may be created by the host by specifying NSZE (namespace size) and NCAP (namespace capacity), along with the LBA block size.” (par. 0037; see par. 0049), each of the blocks is different].  
As per claim 18. The method of claim 17, wherein the logical address capacity of the non-volatile storage media is divided into predetermined blocks having a same, predetermined block size that is a power of two; and each of the blocks from the logical address capacity of the non-volatile storage media mapped for the namespace is either one of the predetermined blocks or a portion of one of the predetermined block [The rationale in the rejection of claims 7-8 is herein incorporated. Dewitt teaches mapping blocks to namespaces (pars. 0030, 0037 and 0049)].  
As per claim 19. The method of claim 18, further comprising: adjusting the namespace map to remap logical block addresses in a namespace to contiguous ones of the predetermined blocks [Asano teaches “if a host requires an increase in the NSA corresponding to NSID ‘0’ by 40 clusters, for example, the additional number of NSAUs required for this operation is 1. Recall that NSID ‘0’ already has 140 clusters that spans 3 NSAUs 530-523, the last of which is partially filled. With 40 additional clusters, the total number of clusters for NSID ‘0’ is now 180, which gives a 180÷50=3 remainder 30. Thus the new NSID ‘0’ will occupy 4 NSAUs, which is an increase by one NSAU, the last of these 4 NSAUs will be partially used as the remainder 30 is less than k. The controller 130 then checks if there are unallocated NSAUs (from the maximum of z=100). If there are unallocated NSAUs, the NSAU pointer LUT 450 is re-ordered so as to create 1 free entry at the end of the entries corresponding to NSID ‘1’ so that all entries in the NSAU LUT 450 with the same NSID are contiguous. This re-ordering of the NSAU LUT 450 is critical when an increase in NSA is requested by a host. In the case for an increase in NSA corresponding to NSID ‘0’, the unallocated entry in the re-ordered NSAU LUT 450 would be reflected in the entries in the NSAU LUT 450 as {0, 1, 2, x, 3, 4, 5, 6, 7, . . . , z}, x denoting an unallocated NSAU. The entries in the NSID pointer table 430 are then updated from {0, 3, 7, x} to {0, 4, 8, x} to cater to the unallocated entry in the re-ordered NSAU LUT 450. The new entry is then inserted into the NSAU pointer table 450 for the new NSAU to increase the NSA for NSID ‘0’. The updated NSAU pointer table 450 is {0, 1, 2, 8, 3, 4, 5, 6, 7, . . . , z}, where 8 corresponds to clusters 351 to 400. It can be seen that while the pointers in NSAU LUT are ordered in a contiguous manner where like NSIDs are grouped together, the logical cluster address to which the pointers in the NSAU LUT point to do not need to be ordered. In this case the NSAU pointer table 450 is {0, 1, 2, 8, 3, 4, 5, 6, 7, . . . , z}, where the starting address for the increased LCA space for NSID ‘0’ is {0, 50, 100, 750}, the starting address for the LCA space for NSID ‘1’ is {150, 200, 250, 300}, and the starting address for the LCA space for NSID ‘2’ is {350}.” (par. 0052) thus re-ordering the map to map addresses contiguously].  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2018/0260334) in view of Dewitt et al. (US 2017/0153843) as applied in the rejection of claim 7 above, and further in view of Sundararaman et al. (US 2014/0310499).
As per claim 13. The computer storage device of claim 7, wherein after the size of the namespace is changed, [Asano and Dewitt teach changing namespace size as Asano teaches increasing/decreasing namespace size figs. 6-9 and related text) and Dewitt teaches “namespace module 20 may resize a namespace in response to a command to resize the namespace from host device 4 without data loss. Rather than controller 12 directly assigning an initial index value of virtual to physical table 30 to a namespace of namespaces 34, namespace module 20 may instead assign a namespace identifier of namespace table 32 to the namespace. Namespace table 32 may map the namespace identifier to an initial index value of virtual to physical table 30. Additionally, rather than controller 12 tagging data to indicate an index value of virtual to physical table 30, namespace module 20 may tag data to indicate a namespace identifier of namespace table 32 and an offset. That is, garbage collection module 26 may determine whether data is stale based on the namespace identifier and offset, which accounts for resizing of namespaces 34, rather than an index value, which may not account for resizing of namespaces 34. In this manner, namespaces 34 may be resized without data loss.” (par. 0028) where “ namespace module 20 may receive a command to resize a namespace in the form of a command to increase the size of the namespace. For instance, namespace module 20 may receive, from 20host device 4, a command to increase namespace 34A by 5 index values to permit namespace 34A to include up to 5 additional physical block addresses.” (par. 0029)] but the combination of Asano and Dewitt does not expressly disclose the size of the first block is increased to the predetermined block size; however, regarding these limitations, Sundararaman teaches [“A translation module may be configured to bind (e.g., associate, map, tie, connect, relate, etc.) identifiers of I/O namespace(s) to respective storage resources by use of, inter alia, virtualization metadata. In some embodiments, the virtualization metadata comprises a forward map comprising any-to-any mappings between upper-level identifiers of the virtualization layer, and identifiers of respective storage resources. The virtualization index may comprise any suitable data structure including, but not limited to: a map, a hash map, a tree data structure, a binary tree (B−Tree), an n-ary tree data structure (B+ Tree), a range encoded tree, a radix tree, and/or the like. The virtualization index may be maintained in volatile memory. In some embodiments, the translation module is configured to map LIDs to virtual blocks that correspond to groups of one or more virtual addresses. The virtual blocks may be adapted to provide a desired storage granularity (e.g., block size).” (par. 0070) “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080) “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)].  
Asano, Dewitt and Sundararaman are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Asano and Dewitt which teaches namespace resizing to further have the block sizes increased as taught by Sundararaman since doing so would provide the benefits of [allowing the storage module adaptability and to match a block size of one or more clients 106, etc. (par. 0080)].  
Therefore, it would have been obvious to combine Asano, Dewitt and Sundararaman for the benefit of creating a storage system/method to obtain the invention as specified in claim 13.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-8 and 10-20 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections above are overcome.
Claim 9. The computer storage device of claim 7, wherein before the size of the namespace is changed, the namespace has a first block having a size smaller than the predetermined block size, and the first block is mapped by the namespace map to a portion of a first particular block of the predetermined blocks; and wherein after the size of the namespace is changed, the size of the first block is increased, and the first block is mapped by the namespace map to at least a portion of a second particular block of the predetermined blocks.

b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 21, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135